Citation Nr: 0330517
Decision Date: 11/05/03	Archive Date: 01/21/04

Citation Nr: 0330517	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 423	)	DATE NOV 05, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
Orleans, Louisiana.  

In February 2002, the Board granted the veteran's motion to 
advance this case on the docket due to age.  38 C.F.R. § 
20.900(c)(2003).


VACATE

On March 28, 2003, the Board issued a decision in this case 
denying service connection for PTSD on the basis that this 
disorder was not currently demonstrated in the record.  At 
the time the case was before the Board on review, the RO 
received VA outpatient medical records showing that the 
veteran was receiving treatment for PTSD.  These records had 
not been associated with the veteran's adjudication claims 
folder and had not been reviewed by the Board at the time of 
the March 28, 2003 decision.

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  
Therefore, in this case, the Board's March 28, 2003 
adjudication of the veteran's claim, conducted without 
consideration of the entire record, denied him due process.

The Board may vacate on its own motion an appellate decision 
when a veteran is denied due process of law.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2003).  Therefore, 
in order to assure due process of law and to afford the 
veteran every equitable consideration, the Board's decision 
of March 28, 2003 is hereby vacated.  38 U.S.C.A. 7104(a); 38 
C.F.R. 20.904.  A new decision will be entered on this issue 
as if the March 28, 2003 decision by the Board had never been 
issued.


ORDER

The March 28, 2003, decision of the Board is vacated.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0305898	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On July 20, 1999 the RO denied service connection for PTSD on 
the basis that the veteran's claim was not well grounded.  
The veteran was notified of that decision in August 1999.  
This decision became final in August 2000.  In May 2001 the 
RO readjudicated this issue on a de novo basis in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), which 
was signed into law on November 9, 2000. The Board concurs 
with the RO on this procedural aspect of the veteran's claim.  


FINDING OF FACT

PTSD is not currently demonstrated.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issue.  In 
addition, the veteran was furnished a letter by the RO in 
March 2001 that fully provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded three VA examinations during 
the course of this claim.  The veteran received a hearing 
before the undersigned member of the Board in May 2001.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  

Factual Background

The served on active duty from February 1943 to December 
1945.  During this time, he participated in battles and 
campaigns in Normandy, Northern France, Rhineland and Central 
Europe.  He was awarded the Combat Infantryman's Badge, 
Purple Heart Medal, and the Bronze Star Medal in addition to 
other decorations. Service medical records do not demonstrate 
that the veteran had a complaint of manifestation of a 
psychiatric disorder during service.  On examination for 
separation from active duty, the psychiatric diagnosis was 
normal.  The veteran was afforded VA examinations in March 
1947 and March 1948.  On those occasions, he did not have a 
complaint of a psychiatric nature and no psychiatric 
evaluation was undertaken.  

An examination for PTSD was conducted by a VA psychologist in 
June 1998.  At that time, the veteran's military history was 
reviewed.  Numerous traumatic events were described including 
participation in the Normandy invasion and sustaining a shell 
fragment wound in combat.  After an extensive evaluation, the 
examiner stated that the veteran did not describe sufficient 
symptoms associated with PTSD for a diagnosis to be made.  No 
other psychiatric illness was found.  

A statement, dated in November 2000, was received from a VA 
staff psychologist.  He related that he had conducted a 
psychological evaluation and had diagnosed the veteran with 
PTSD related directly to experiences in combat during World 
War II.  

An examination was conducted by VA in February 2001.  A 
psychiatrist who had not previously examined the veteran 
conducted a thorough review of the record to ascertain 
whether or not the veteran had PTSD.  The veteran's claims 
folder was reviewed.  After the complete evaluation, the 
examiner concluded that there was no evidence of 
symptomatology severe or chronic enough to warrant a clinical 
diagnosis of any kind, including PTSD.  It was noted that the 
veteran exhibited several symptoms such as irritability, 
hypervigilance and difficulty sleeping, but not to the extent 
that the criteria for a diagnosis of PTSD were met.  

In April 2001 the RO requested a psychiatric evaluation by a 
Board Certified psychiatrist.  The examination was conducted 
by VA in May 2001.  Again, a psychiatrist who had not 
previously evaluated the veteran performed the evaluation.  
The veteran's medical records were again reviewed, to include 
two psychological reports, and a thorough psychiatric 
interview undertaken.  The veteran was, once again, found to 
have no psychiatric disorder, including PTSD.  The diagnosis 
was "no diagnosis."

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in May 2002.  He related his 
combat experiences and he and his spouse gave details of the 
symptoms that they believed were related to PTSD.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

Initially, the Board notes the veteran's extensive combat 
record relative to his service in WWII.  

The veteran is seeking service connection for PTSD.  This 
disorder, which is often associated with traumatic incidents 
of combat similar to those that the veteran was no doubt 
exposed during World War II, may be service connected despite 
the fact that it does not become manifest until many years 
after service.  The difficulty with this case is that the 
evidence shows that the veteran does not currently exhibit 
enough symptoms of this disease for a confirmed diagnosis to 
be made.  While one VA psychologist has rendered the 
diagnosis of PTSD, another, who evaluated the veteran two 
years earlier, did not.  In an attempt to ascertain the 
truth, VA scheduled the veteran for two psychiatric 
evaluations by two different psychiatrists.  After extensive 
evaluation they were in agreement that the veteran current 
does not have PTSD.  

It has been argued, at the hearing on appeal, that VA should 
not have scheduled additional examinations, but should have 
simply accepted the diagnosis rendered in November 2000.  The 
Board notes; however, that the first diagnosis was that there 
was no psychiatric disease and the additional examinations 
were conducted to sort out the discrepancy of divergent 
diagnoses.  In this case, the Board finds that the two 
extensive psychiatric evaluations that were conducted in 
2001, are more probative than the single psychological 
evaluation conducted a year earlier.  Therefore, he Board 
finds that the preponderance of the evidence is against the 
veteran's claim and service connection must be denied.  


ORDER

Service connection for PTSD is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

